Citation Nr: 1722465	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service connected residuals, dislocation, right shoulder, to include the propriety of the reduced evaluation to 10 percent, effective July 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1994 to August 1994, March 2005 to March 2010, and from March 2011 to September 2012 with periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   In July 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's separation from active duty, since March 10, 2010, he has been in receipt of a 30 percent rating for residuals, dislocation, right shoulder.  In an April 2011 rating decision, the RO decreased the evaluation assigned to this disability to 10 percent, effective July 1, 2011.   The Veteran has ratings in effect for other disabilities beginning in March 2010, as well.

Part of the question on appeal is whether the reduction effective July 2011 was proper.  However, the Board notes the RO has yet to discontinue the Veteran's compensation for his 2011-2012 period of active duty service.  See 38 U.S.C.A. § 5304 (c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016) (VA regulation prohibits the receipt of disability compensation benefits for any period in which the person receives active service pay.).  The effective date of a discontinuance of VA compensation by reason of receipt of active service pay shall be the day before such service began.  38 U.S.C.A. § 5112 (b)(3) (West 2014).  If such discontinuance is retroactive, an overpayment is generally created.  See generally 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  As the Board cannot make this discontinuance in the first instance, a remand is necessary for the RO to take appropriate action.  The Board cannot consider whether the rating should have been reduced beginning in July 2011, since the Veteran was actually on active duty at that time, and the earliest his rating could be reinstated would be after that period of active duty was complete.

Accordingly, the case is REMANDED for the following action:

1. Reassess the Veteran's service-connected disability compensation to account for his 2011-2012 period of active duty service.  

2. Then, readjudicate the issue on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

